Citation Nr: 0912958	
Decision Date: 04/07/09    Archive Date: 04/15/09	

DOCKET NO.  04-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  His awards and medals include the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
VARO in St. Petersburg, Florida, that granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective November 25, 2002.  By a rating 
decision dated in August 2004, the aforementioned rating 
decision was amended to reflect a 50 percent disability 
rating, effective November 25, 2002.  As this represents less 
than a complete grant of the benefit sought, it does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in April 2007, at 
which time it was remanded for additional development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

Manifestations of the Veteran's PTSD include panic attacks, 
anxiety, hypervigilence, avoidance of crowds, nightmares, 
startle response, and social isolation from extended family 
and non-Veterans; there is no showing of suicidal ideation, 
obsessional rituals, communication deficits, near-continuous 
panic, spatial disorientation or neglect of appearance.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication process.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The increased rating claim in this case arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated, 
additional evidence is not required, and that a defect in the 
notice is therefore not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under the VCAA as to this claim.

With regard to assistance, the Veteran has been accorded 
examinations by VA and reports of medical treatment and 
evaluation in the past few years have been obtained and 
associated with the claims file.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 
2384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Pertinent Legal Criteria.

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In a claim for a higher original rating after an initial 
award of service connection, all the evidence in support of 
the claim is to be considered.  Separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.

Under the general formula for rating mental disorders, a 50 
percent rating is provided when there is occupational and 
social impairment due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish or maintain 
effective relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment due to 
such symptoms as:  Gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the duties 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Pertinent case laws reveals that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266 
(1996), citing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, DSM-IV, page 32.

A GAF score of 31 to 40 reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Essentially, the Veteran and his representative assert that 
the disability rating of 50 percent does not reflect the 
severity of his symptoms and they claim an increased rating 
is warranted.  

In evaluating the claim, the Board is aware that it has an 
obligation to provide reasons and bases supporting its 
decision, but finds there is no need to discuss in detail the 
extensive evidence of record with regard to the Veteran's 
psychiatric status.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim. 

VA outpatient records include the report of a mental health 
outpatient visit in October 2002 at which time it was noted 
the Veteran was working on a full-time basis.  The Veteran 
had maintained contact with siblings and with his father.  He 
did not have contact with children from his first marriage.  
He described his current marriage of 11 years as good.  He 
referred to symptoms that included frustration, loss of 
patience, occasional nightmares, and intrusive recollections.  
Clinical examination findings included a depressed mood.  He 
was given an Axis I diagnosis of PTSD.  It was described as 
mild to moderate in degree.  He was given a GAF score of 59.

The Veteran was provided a rating examination for PTSD by VA 
in June 2003.  The claims file was reviewed by the examiner.  
The Veteran stated he had been prescribed Trazodone to help 
with his sleep difficulties and nightmares.  He was still 
working as a waiter in a restaurant and indicated things were 
going "pretty well on the job."  The Veteran reported he 
had been happily married to his second wife for 11 years.  
The Veteran spent time doing wood work.  He also was involved 
in a local chapter of a service organization.  The Veteran's 
most disabling symptoms were those of arousal, frustration, a 
lack of patience, and an inability to modulate his anger.  He 
got along well in a social circle.  The examiner believed it 
was clear he had an anxiety disorder with symptoms of arousal 
and panic attacks.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified.  There was no Axis II 
diagnosis.  He was given a GAF score of 65.  The GAF score 
reflected mild symptoms of an anxiety disorder which affected 
to a certain extent his social functioning.

However, at the time of a VA psychiatry outpatient visit in 
August 2003, the Veteran indicated he was having a lot of 
flashbacks and nightmares.  He was described as well dressed 
and groomed.  Speech was well organized and relevant.  
Behavior was appropriate.  He was oriented and aware.  
Judgment was sound and affect was full.  Mood was depressed.  
The presentation was congruent with combat PTSD and 
depression.  In addition to the Trazodone, he was prescribed 
Citalopram.  He was given a diagnosis of PTSD and a current 
GAF score of 50.

Of record is a report of an evaluation from a private 
psychologist in September 2004.  It was reported the Veteran 
had not had close friends for decades.  His job history was 
described as spotty.  It was indicated that "in summary, his 
social and occupational differences have been moderately to 
severely maladapted."  Reference was made to avoidance of 
military events, emotional numbing, sleep difficulty, 
difficulty concentrating and hypervigilence.  The Veteran was 
given an Axis I diagnosis of PTSD.  He was given a GAF score 
of 55.  The undated document was received in February 2004.  
Received in October 2004 and May 2007 were statements that 
were almost word for word the same as the aforementioned one, 
with the only change being a GAF score reported of 40.

Also of record is a December 2004 VA psychiatry outpatient 
visit.  It was stated the record was reviewed.  The Veteran 
was described as casually dressed and well groomed.  Speech 
was well organized and relevant.  Behavior was appropriate 
and under rational control.  Orientation and awareness were 
normal.  Judgment was sound and affect was full.  Mood was 
level.  Thinking was reality based and focused on issues of 
daily living.  The presentation was congruent with some 
symptoms of PTSD.  It was stated nothing was significantly 
different from a previous visit.  The Veteran stated he did 
not like to take pills and wanted to continue with 20 
milligrams of Trazodone on an as needed basis.  He was given 
a GAF score of 60.  He was given a diagnosis of generalized 
anxiety disorder and some symptoms of PTSD.

In a March 2006 statement the Veteran's private psychologist 
stated that the Veteran had PTSD and "this disorder will 
likely not improve enough for him to be gainfully employed.  
The nature of PTSD is that the signs and symptoms affecting 
[as I see] occupational functioning will likely be life 
long."

Additional pertinent evidence includes a report of a VA 
outpatient visit in October 2006.  At that time the Veteran 
was fully oriented with good memory and concentration.  
Thoughts were organized and he was described as well groomed.  
There was no flight of ideas.  Mood was neutral.  He was not 
delusional or suicidal or homicidal.  The insight was fair.  
Chronic irritability and social avoidance "have been 
problematic."  The Veteran was going to try Celexa and the 
examiner stated this might help with his panic attacks and 
irritability.  The Veteran was given an Axis I diagnosis of 
an anxiety disorder, not otherwise specified.  He was given a 
GAF score of 55.

The Veteran continued to be seen on a periodic basis.  At the 
time of one visit in June 2007, he stated he was doing 
"okay."  However, he continued to have occasional 
nightmares and only slept 2 to 4 hours a night.  He stated he 
had had a panic attack the previous week.  He was continuing 
to take his medications as directed and believed they were 
helping.  He stayed around the house most of the time, but 
enjoyed playing his keyboard every day and went out several 
times a week with his wife.  He was given Axis I diagnoses of 
PTSD, panic attacks, and anxiety disorder.  He was given a 
GAF score of 69.

At the time of another VA outpatient visit in October 2007, 
it was indicated the Veteran was working and coping with his 
PTSD symptomatology.  He was described as groomed and as 
presenting with an appropriate mood and affect.  Content was 
somewhat negative.  The veteran was to continue with the PTSD 
group that met every other week.  He was aware that he could 
be seen by a mental health social worker for individual 
therapy as well if necessary.  He was given an Axis I 
diagnosis of PTSD.  He was given a current GAF score of 64.  
It was noted the highest GAF score the past year was 60.

In August 2008 he filled out a social and industrial survey.  
It was noted the Veteran had recently moved from Florida to 
North Carolina.  Current medications included 90 milligrams 
of Albuterol, 20 milligrams of Citalopram, 1 milligram of 
Lorazepam, and 50 milligrams of Trazodone.

The Veteran continued to describe his current marital 
situation as "very good and satisfying."  He continued to 
keep a small circle of Veteran friends.  He believed his 
greatest post military adjustment difficulties included bouts 
of depression and isolation.  He claimed he had had continued 
to have significant issues with nightmares, waking in cold 
sweats, and reliving events.  He also had issues with 
employment because of difficulties being managed.  He was 
currently unemployed and had been so for one month.  He had 
been a waiter in Florida, but for the past two years had been 
unemployed.  He then worked as an inventory controller at a 
metal refinery for eight months prior to being fired.  He 
stated that while working, his duties at the metal refinery 
allowed him to work in isolation and to be pretty 
independent.  This allowed him to work without social 
difficulties.  However, he had a difficult time prioritizing 
his duties and meeting deadlines that cost the company money 
and ultimately lead to his dismissal.  He stated he had never 
shied away from work and was currently seeking employment.

Regarding social interaction, he stated he had a very close 
and supportive relationship with his wife.  He reported good 
and consistent contact with his siblings.  Since relocating 
and after losing his job he had found friendship and 
emotional support from other Veterans.  He met with them and 
talked with them several days a week.  He stated that his ex-
wife had poisoned his two daughters against him.  Current 
hobbies included playing golf every weekend and doing wood 
work.  It was stated that because of his reported ability to 
function relatively well in social settings and his display 
of appropriate behaviors, it appeared that his social 
functioning was "no longer significantly nor negatively 
impacted as in his past.  His disability however continues to 
negatively impact his ability to remain gainfully employed.  
He recently lost his job of eight months due to his inability 
to prioritize and following the directions of management 
regarding production."  The Veteran was given an Axis I 
diagnosis of PTSD.  There was no Axis II diagnosis.  He was 
given a current GAF score of 61.

The Veteran was accorded a psychiatric examination by VA in 
October 2008.  The claims file was reviewed.  It was noted 
the Veteran was currently seeing a psychiatrist and a social 
worker at a VA facility.  He also attended group therapy at a 
local Vet center.  Medications included Citalopram, 
Trazodone, and Lorazepam.  Complaints included hypervigilance 
and insomnia.  The Veteran stated that he had been fired from 
his job at a metal refinery in July 2008.  He stated he was 
not able to do the work because of the "complexity."  He 
had worked a total of seven months from October 2008 to the 
present time.  Socially, he mostly interacted with his wife.  
Some involvement in Veteran's organizations was also noted.  
He had not been able to continue golfing because of shoulder 
problems.

Examination findings included linear, logical, and goal 
directed thought processes.  He denied suicidal and homicidal 
ideation.  He exhibited appropriate behavior.  He was 
properly oriented.  Speech was normal.  He reported panic 
attacks with chest pain and tremor and stated that he had one 
panic attack in the past month.  He reported chronic anxiety, 
but not a depressed mood.  He was given an Axis I diagnosis 
of PTSD.  He was given a current GAF score of 50.  It was 
noted that physical limitations from chronic obstructively 
pulmonary disease and a shoulder disability were pronounced.  
With regard to the PTSD, the psychiatrist stated "there is 
reduced reliability and productivity due to PTSD signs and 
symptoms."  Pertinent symptoms included insomnia, 
nightmares, social avoidance, hypervigilence, and panic 
attacks.  It was stated that PTSD symptoms required 
continuous medication.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
Veteran's PTSD symptomatology has been appropriately 
accounted for by the 50 percent evaluation in effect 
throughout the rating period on appeal.  

In reaching the above conclusion, the Board acknowledges the 
evidence showing that the Veteran exhibits many symptoms 
commonly associated with PTSD.  Reference to various symptoms 
such as insomnia, nightmares, social avoidance, 
hypervigilence, and panic attacks have been reported on a 
number of occasions throughout the entire appeal period.  
However, such symptoms essentially reflect the criteria 
consistent with the presently assigned rating and do not 
justify an increase here.  For example, the evidence here 
does not establish speech or thought disorders.  To the 
contrary, the objective findings, including those noted upon 
most recent VA examination in October 2008 reveal that his 
thought processes were linear, logical, and goal directed.  
Earlier examination in June 2003 also noted that there were 
no abnormalities in speech or thoughts.

The evidence of record also fails to demonstrate suicidal or 
homicidal ideation.  Rather, this has been consistently 
denied, including upon VA examination in June 2003 and 
October 2008.  There is also no showing of obsessional 
rituals or impaired impulse control.  Additionally, the 
competent evidence does not demonstrate spatial 
disorientation.  Rather, the VA examination reports show that 
the veteran was alert and oriented.  The veteran was 
similarly alert and oriented in the mental health clinical 
records.  Moreover, although unshaven at his most recent VA 
examination, the veteran was otherwise noted to be 
appropriately dressed and groomed and there is no indication 
of any inability to maintain basic hygiene.  

The evidence of record, as described in pertinent part above, 
does reveal some complaints of panic attacks and chronic 
anxiety.  However, there is no showing that such attacks are 
near-continuous.  Rather, upon VA examination in October 
2008, he reported one such attack in the past month.  
Moreover, there is no showing that such attacks affected his 
ability to function independently, appropriately and 
effectively.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
GAF scores.  In the present case, the record indicates a GAF 
score of 40 in October 2004 and May 2007.  Moreover, VA 
examination in October 2008 indicated a GAF score of 50.  
Again, GAF scores between 31 and 40 indicate some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  GAF scores from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 40 to 50, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as already discussed, the competent evidence 
does not show severe obsessional rituals, or impairment in 
reality testing or communication.  Because the GAF scores of 
40 and 50 are not consistent with the objective findings of 
record, so such score is not probative as to the veteran's 
actual disability picture here.  Rather, the other GAF scores 
of record, tending to range between 60 and 70, are reflective 
of more moderate to mild symptomatology and bolster the 
present 50 percent disability evaluation in effect throughout 
the rating period on appeal.    

Based on the foregoing, there is no basis for an initial 
evaluation in excess of 50 percent for the veteran's PTSD for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, while there does appear to be significant impairment 
in occupational and social functioning, this is contemplated 
in the award of the 50 percent schedular evaluation. There is 
no indication that the veteran requires frequent 
hospitalization for PTSD, or that PTSD results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).


ORDER

An initial disability rating in excess of 50 percent PTSD is 
denied.



	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


